Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 7, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155505(18)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                          Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
                                                                    SC: 155505
  v                                                                 COA: 334604
                                                                    Clare CC: 11-004322-FC
  WILLIAM EDWARD LAVELY,
             Defendant-Appellant.
  _________________________________________/

        On the order of the Chief Justice, the motion of defendant-appellant to appoint
  counsel to represent him in proceedings before this Court is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 7, 2017

                                                                               Clerk